DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Heesche et al. (US 2021/0278810), the closest prior art, discloses a neural network that is split in a hidden layer into two partial neural networks, which then respectively implement a first and a second partial function in paragraph 17, lines 6-7.  However, the prior art fails to disclose scheduling an order of execution of the instructions to implement the respective partial networks, where the scheduling comprises: scheduling computation of at least a first output of a first partial network based on first intermediate outputs of the first partial network; scheduling, following computation of the first output, removal of at least one of the first intermediate outputs of the first partial network from memory; and scheduling, following computation of the first output, computation of second intermediate outputs of the second partial network, as in claim 1; determining for each of a plurality of outputs of a layer of the machine learning network,
respective corresponding partial networks that each compute one of the outputs and a set of intermediate outputs from prior layers on which the output is dependent; determining an order to implement the respective partial networks based on an overlap between the partial networks; allocating computations of the machine learning network to the processing elements; generating a set of instructions that implement the machine learning network on the processing elements; scheduling execution of the instructions to implement the respective partial networks
according to the determined order, as in claim 19; and a mesh of interconnected processing elements coupled to the on-chip memory system, the processing elements including integrated L1 memory, the processing elements configured to execute instructions of a computer program to implement the machine learning network by sequentially implementing a set of partial networks corresponding to respective outputs of a layer of the machine learning network, each of the partial networks including computations for producing the output of the layer and a set of intermediate outputs from one or more prior layer on which the output is dependent, the instructions when executed causing the processing elements to: for a first partial network of the machine learning network, obtaining a first set of intermediate outputs from a memory and perform a first computation on the first set of intermediate outputs of the first partial network to generate the first output; and following completion of the first computation, computing, for a second partial network of the machine learning network, at least one of the second set of intermediate outputs of the second partial network and removing at least one of the first set of intermediate outputs from the memory, as in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646